PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/648,532
Filing Date: 13 Jul 2017
Appellant(s): Yu et al.



__________________
Steven Yu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the 

The following new ground of rejection has been approved by a Technology Center Director as indicated by the signature below:
/KATHERINE A. MATECKI/Director, Technology Center 3600                                                                                                                                                                                                        

NEW GROUNDS OF REJECTION
Note: the new grounds of rejection only applies to claims 19, 21, and 22.  The rejections of claims 19, 21, and 22 have been modified to add a new motivational statement.
Claims 1-4, 6-8, 13-14, 17, 19 and 21-22 is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 102(a)(1) as being anticipated by Villamar (US 9,235,213) in view of Myllymaki (9,256,852) and Edmunds 2009 Mini-Car Spec Sheet and in further view of Zini et al. (US 2010/0234990).  With respect to claim 1, Villamar discloses a method of delivery of retail goods to customers (see column 2, line 44-45), comprising: receiving from a customer (170), a purchase order (160) for a purchase item (140) to be delivered to a delivery destination; at a retail facility, loading the purchase item onto an autonomous unmanned road vehicle (200) (note how placer robot (130) performs the step of loading the product (140)), wherein the vehicle comprises a cargo compartment (210) and does not have any passenger seats and lacks a human driver inside the vehicle (“wherein the delivery vehicle may include a driverless delivery vehicle and travel without a driver automatically according to instructions processed by a processor…[and] may be small in size, thus reducing the weight of the vehicle and correspondingly reducing petrol or energy consumption rate” (see column 5, lines 32-37); driving the vehicle, at least partly in an autonomous manner, to the customer’s delivery destination via a paved roadway (conventional street surface (column 5, line 54)).  
Villamar fails to disclose a control system comprising a navigation system using a map containing roadway information and a perception system for collecting images of objects in an area around the vehicle; a vehicle with an empty weight of at least 550 lbs., a maximum payload capacity of at least 75 
Myllymaki teaches an autonomous delivery platform wherein a road vehicle, such as a cargo van, minivan, pickup truck, panel van, platform truck…and semi-trailer trucks, car (see column 3, lines 56-64) is used for autonomous delivery.  Myllymaki further teaches the use of maps and sensors for controlling the navigation of the autonomous vehicles on the roadways (see column 3, lines 32-46), wherein the sensors can include video cameras, radar sensors and laser range finders to see and collect images of objects (i.e. traffic) in the surrounding area.  Myllymaki also teaches notifying the customer that the vehicle is on its way or has arrived at the customer’s delivery destination, providing the customer with an access code and upon receiving the access code, allowing access to a cargo compartment (see column 3, lines 16-26).  Myllymaki further teaches a “follow me” functionality in which the customer can request delivery of the purchase order and therefore change the route of the autonomous delivery vehicle (see column 8, lines 23-28).  
It would have been obvious to one of ordinary skill in the art to design the Villamar delivery vehicle with a navigation system as taught by Myllymaki since such a navigation system is well known in the art of autonomous vehicle control for providing safe and reliable vehicle operations (300,000 miles of testing without a single accident column 3, lines 38-45).  
Myllymaki teaches implementing the system with a car platform but does not specifically teach the size of that car platform (weight, wheelbase, maximum payload).  It would be obvious to one of ordinary skill in the art to systematically experiment with implementing the Villamar system in vehicle platforms of varying sizes to arrive at a system and platform combination that reliably provides the delivery function desired while operating with fuel efficiency.  A finite number of vehicle size categories exist on the market (full-size, compact, mini-cars etc.) with a finite number of vehicles within each category.  An exemplary mini-car, which constitutes one sized vehicle within a finite set of vehicle sizes available, is taught by Edmunds as having a wheel base of 73.5 inches, a curb weight (i.e. empty vehicle weight) of 1808 lbs, and a gross weight (i.e. curb weight + load) of 2315 lbs.  This vehicle platform 
Zini teaches an autonomous robot with an electric motor powered by a battery that is used to fulfill orders and deliver products.  The autonomous robot is remotely monitored via radio communications equipment.  The autonomous robot can also be controlled via a remote control.  Zini also teaches a camera, in addition to sensors, for the perception system, for imaging in multiple directions, wherein the camera is not tied to the movement/travel of the robot.  It would have been obvious to add radio frequency monitoring and remote control of the vehicle to the method and apparatuses disclosed by Villamar since such a provision would help extend the life of the equipment thereby making the method more economically viable for users.  Adding a speaker and a microphone would have been obvious since such an addition provides an alternate means of communication beyond the user interface between the delivery vehicle and the customer, thereby adding increased convenience for the user.
With respect to claims 19 and 21, Villamar fails to explicitly disclose that the vehicle is not the customer’s legal possession.  It is well known in the art of delivery systems for a delivery vehicle to not be the legal possession of the customer.  UPS, FedEx and DoorDash are all examples of well-known delivery service providers that utilize delivery vehicles that are not the legal possession of the customer receiving the delivery.  Villamar suggests, in column 5, lines 42-45, that vehicles may be used to deliver goods from a factory to a store or warehouse or, in other embodiments, used by individuals to attain goods from stores.  For the second purpose, the delivery vehicles may be kept by individuals at homes.  It appears that there a three possible options suggested for the legal possession of the vehicle.  The three options are that (1) the vehicle belongs to the customer, (2) the vehicle belongs to the merchant sending product to the customer or (3) the vehicle belongs to neither the customer nor the merchant, but a third party transport provider.  This is a very small finite group of options and it would have been obvious to one of ordinary skill to consider implementing the delivery method disclosed by Villamar with any one of the three vehicle “legal possession” characteristics based upon transportation requirements of the product being shipped.
With respect to claim 22, implementing the system on a car platform with a low center of gravity would have been obvious to one of ordinary skill since a low center of gravity results in vehicle stability, .

(2) Response to Argument
Appellant first argues, on page 10, that the Examiner fails to provide a well-supported statement of motivation for modifying Villamar with the teachings of Myllymaki.  Appellant further explains that Villamar is designed to be small and lightweight while Myllymaki is configured as a conventional delivery truck requiring both passenger cabin and separate cargo box.  Appellant argues that applying the teachings of Myllymaki to Villamar is merely a cobbling together of pieces individually known in the art.  In response, the examiner asserts that the fact that Myllymaki teaches a vehicle with a passenger cabin and a separate cargo box is irrelevant since Myllymaki is relied upon in the rejection for his teachings of a navigation system and perception system.  Villamar discloses a method of delivering product to a user by way of an autonomous delivery vehicle.  Myllymaki, who also discloses an autonomous delivery vehicle, is relied upon for his teaching of a navigation system that uses a map containing roadway information and a perception system for collecting images of objects in an area around the vehicle (see Myllymaki, column 3, lines 32-46). The Examiner contends that adding the navigation and perception system teachings of 
	Appellant further argues, on page 11, that the Examiner leaps from Myllymaki to the Edmunds Mini-Car and such a combination is improper as Myllymaki is configured as a conventional delivery truck requiring both a passenger cabin and a cargo box while the Edmunds Mini-Car appears to be a tiny car with a single cabin and no other compartments.  Myllymaki teaches other types of road vehicles, beyond the delivery truck, including “cars” (column 3, line 62) for fulfilling the autonomous delivery function.  Furthermore, the Edmunds Mini-Car is relied upon for its teaching of particular vehicle dimensions that provide a fuel efficient vehicle platform.  The size taught by the Edmunds Mini-Car is applicable to the Villamar system, as modified by Myllymaki, since such a size is known and promotes vehicle fuel efficiency.  Applicant’s arguments that the Edmunds Mini-Car appears to be a tiny car with just a single cabin and no other compartments are not pertinent.  The Edmunds Mini-Car is only relied upon in the rejection for his teaching of vehicle dimensions (weight and wheelbase) and not for his teaching of compartment configuration.  Furthermore, Appellant’s claim merely requires a “cargo compartment” and not a separate cargo compartment as set forth in his arguments.  
Appellant further argues, on page 12, that the Examiner fails to provide a well-supported statement of motivation for modifying the Villamar system with the teachings of Zini.  Appellant further explains the structural configurations (robotic tug with attached cart) of the Zini device and its use within the confines of a building, such as a hospital.  The fact that Zini is configured as a robotic tug intended for indoor operation is irrelevant since Zini is relied upon in the rejection for his teachings radio communications equipment for facilitating communication between a mobile delivery vehicle and remote monitoring of the mobile delivery vehicle.  Appellant argues that merely pointing out existing features in the prior art and saying that adding such features would be beneficial is not a sufficient motivation to 
Appellant further argues, on page 14, that the rejection omits claim elements and does not point to where the references disclose all four of the recited steps.  All four of the recited method steps are disclosed by Myllymaki and described by the Examiner on page 4 of the Final Office Action, lines 4-7.  Myllymaki, column 3, lines 16-26 describes (1) notifying the customer that the purchase order is ready for delivery by “send[ing] a text message to the recipient shortly before it is to arrive at the delivery address” (Myllymaki, column 3, lines 16-17); (2) notifying the customer that the vehicle has arrived at the customer’s delivery destination by “another message can be sent indicating that the package is ready for pickup” (Myllymaki, column 3, lines 20-21); (3) at the customer’s delivery destination, allowing access to the cargo compartment (column 3, lines 24-26); and (4) separate from and after the customer’s purchase order, receiving from the customer, a request for delivery of the purchase order (column 8, lines  23-28).  Appellant provides an example of his method of “on-demand” delivery, however the order provided in the example is not what is claimed by Appellant.  Appellant’s claims do not require the purchase order to await a delivery request from the customer before being loaded in the vehicle to be sent to the delivery destination.  
Appellant argues, on page 15, that the Examiner fails to clearly articulate the reasoning for modifying Villamar with the compartments of Myllymaki and further that the Villamar and Myllymaki references themselves provide no explicit disclosure that the vehicle is not the customer’s legal possession.  A new grounds of rejection, clarifying the Examiner’s stance with respect to claims 19 and 21, has been set forth above.  The Examiner agrees with Appellant’s assertion that the Myllymaki vehicle, having multiple compartments, only indicates the possibility of the vehicle not being the legal possession of the customer, not a certainty.  The Examiner further agrees with Appellant’s statement that a plausible reading of the Villamar reference is that a transport provider owns the delivery vehicle rather than the 
Appellant argues, on pages 15-16, that the phrase “legal possession” is not indefinite. Appellant explains that the best source for determining the meaning of a claim term is the specification.  Appellant’s specification provides examples of legal possession as ownership, leasing agreement or through other contractual arrangement.  The metes and bounds of this claim limitation are undeterminable because it is unclear what constitutes “other contractual arrangement[s].” One reader of the claim might interpret “legal possession” as possession defined by a contractual agreement.   Another reader of the claim might interpret “legal possession” as the possession of the person who purchased the item.  Another reader of the claim might interpret “legal possession” as the possession of the person who maintains the space in which the possession is stored.  Yet another reader of the claim might interpret “legal possession” as the possession of the person who retains a license for operating the vehicle in question.  The fact that relevant regional, federal or state law is readily accessible by the web or public library does not make the term definite, but simply provides possible resources for determining what each of those jurisdictions define as legal possession.  The Examiner maintains that what constitutes legal possession is not determinable. 
Appellant further argues, on pages 16-17, that claiming a vehicle center of gravity lower than 23 inches solves the specific problem of resisting tipping-over by vandals.  The Examiner contends that an exact threshold of 23 inches is not disclosed as being specific to resisting tipping-over, but simply provides more resistance to tipping than a device with a higher center of gravity.  The 23 inch threshold is 
Appellant further argues, on page 17, that the rejection omits “a multidirectional camera system that has one or more cameras for imaging in multiple directions” and further the “surveillance system is in operation even when the vehicle is not travelling or when the driving perception system is not active.  A camera is known, by its plain meaning, as a device used to capture an image.  Such an image, in the Zini references, includes surroundings of the robotic tug to help a remote operator diagnose certain problems encountered by the robot (see paragraph [0098]).  The Examiner contends that the camera, taught by Zini, in its plain meaning constitutes a multiple directional camera given that it is capable of capturing an image useful by a remote operator to diagnose a situation in which the robot is “stuck.”  Claim 23 requires that the surveillance system is in operation even when the vehicle is not traveling OR when the driving perception system is not active.  Zini explains, in paragraph [0098], how the autonomous tug can send an indication that the tug is “stuck.”  Sending an indication or message of the tug being stuck constitutes a surveillance system that is in operation when the vehicle is not travelling.
Appellant finally argues, on pages 17-18, that the rejection omits a “control system programmed to park the vehicle when the remaining battery charge falls below some threshold P.”  George is relied upon for his teaching of a system for recharging a mobile robot, wherein the mobile robot is instructed to return to a recharging docking station when the battery level falls below a threshold amount.  Appellant argues that the return to a recharging docking station, as taught by George, does not equate to Appellant’s claim to park the vehicle and further explains that parking the vehicle is different from returning to a base station.  The Examiner contends that the plain meaning of the term “to park” is to bring to a halt.  When the robot, taught by George, returns to the charging base, it plugs in for recharging at 
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:

Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.

(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,



A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
Kathy Matecki

Conferees:

David Dunn
/DAVID R DUNN/             Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                           

Heather Shackelford
/HEATHER C SHACKELFORD/             Primary Examiner                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.